Citation Nr: 0922120	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for status post head 
injury with residuals.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a disability rating greater than 
10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to October 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 and January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran seeks service connection for a low back 
disability and residuals of a head injury.  He also contends 
that his service-connected cervical spine disability is more 
disabling than currently evaluated.

The Veteran has been incarcerated with the Texas Department 
of Criminal Justice (TDCJ) since January 1990.  During his 
incarceration, the Veteran has received medical treatment as 
noted in the May 2004 VA examination report.  A review of the 
record shows that the Veteran's treatment records from TDCJ 
have not been associated with the claims file yet.

In June and November 2008, the RO sent the TDCJ letters 
requesting the Veteran's medical records for his degenerative 
disc disease of the cervical spine.  The TDCJ did not respond 
to VA's requests for these records, however.  

The Board notes that VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008).  Though the Veteran is 
incarcerated in a state facility, the Board finds that the RO 
should make another attempt to obtain all medical records 
from TDCJ as they may contain medical findings and other 
conclusions that are determinative in the disposition of the 
claims.

After receiving the Veteran's medical treatment records from 
TDCJ, the Veteran should be scheduled for new VA examinations 
to determine the current nature and etiology of his low back 
disability and residuals of his head injury.  The Veteran 
also should be scheduled for VA examination to determine the 
current severity of his service-connected cervical spine 
disability.  The Board notes that, if the Veteran remains 
incarcerated at the time that a VA examination is scheduled, 
then the RO must confer with prison authorities to determine 
whether the Veteran may be escorted to a VA medical facility 
for examination or if an examination at the prison is 
feasible.  See M21-1MR, Part III.iv.3.A.11.d.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for bilateral knee arthritis 
and/or left leg common peroneal nerve 
laceration in recent years.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.  

2.  Contact the Texas Department of 
Criminal Justice (TDCJ) again and request 
all of the Veteran's medical records which 
may be available from this state agency.  
Document any attempts to obtain the 
Veteran's medical records from TDCJ in the 
claims file.  If TDCJ does not respond, 
then make a formal finding on whether the 
Veteran's medical records are available 
from TDCJ or if further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 
5103A (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2008).  If TDCJ does not 
respond, then notify the Veteran and 
request that he provide any copies of 
these records which may be in his 
possession.

3.  Schedule the Veteran for VA 
examinations to determine the current 
nature and etiology of his back 
disability.  The claims file must be 
provided to the examiner for review.  All 
appropriate testing should be conducted.  

With respect to the Veteran's claim of 
service connection for a low back 
disability, based on a review of the 
claims file and the results of the 
Veteran's examination, the examiner should 
be asked to provide an opinion whether it 
is at least as likely as not that any low 
back disability had its onset in active 
service.  The examiner also should provide 
an opinion whether the Veteran's scoliosis 
at least as likely as not had its onset in 
active service.  

With respect to the Veteran's service-
connected cervical spine disability, the 
examiner should provide a detailed report 
regarding the current symptomatology.  All 
appropriate testing should be conducted, 
including range of motion testing.  The 
examiner should opine on whether the 
Veteran experiences any additional 
functional impairment due to cervical 
spine pain.

4.  Then, schedule the Veteran for 
appropriate VA examinations to determine 
the current nature and etiology of his 
claimed residuals of a head injury.  The 
claims file must be provided to the 
examiner for review.  The examiner should 
provide an opinion whether the Veteran 
currently experiences any residuals of his 
in-service head injury.  If, and only if, 
residuals of an in-service head injury are 
diagnosed, then the examiner should opine 
whether it is at least as likely as not 
that any current residuals are related to 
the Veteran's in-service fall.

5.  Then, readjudicate the claims of 
service connection for status post head 
injury with residuals and for a low back 
disability and for a disability rating 
greater than 10 percent for a cervical 
spine disability.  If the benefits sought 
on appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


